DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 10-12, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0165170) in view of Reeves (US 2012/0119888), and Lee (US 2016/0328021).
Regarding claims 2, 10, and 18, McRae teaches A wearable system for providing a virtual remote control in a mixed reality environment, the wearable system comprising (Fig. 2 augmented reality device 200): a mixed reality display for presenting a virtual image to a user (AR shown in Figs. 2-6); an outward-facing imaging system configured to image an environment of a user([0045] forward facing camera); a sensor configured to communicate with a parent device ([0054] the sensor using IR communication with a television (parent device)); and  receive an actuation of a virtual remote for an interaction with the parent device; and generate and transmit an instruction to the parent device causing the parent device to perform a function as if the physical remote is actuated ([0053-0054]) and  although McRae teaches the limitations as discussed above and it is obvious the camera is used to recognizes devices in the environment he fails to explicitly teach a hardware processor programmed to: access images acquired by the outward-facing imaging system; analyze the images to identify a physical remote associated with the parent device; access specifications of the physical remote; generate a virtual remote based at least partly on the specifications of the physical remote; cause the display to render the virtual remote; receive an actuation of the virtual remote for an interaction with the parent device; and generate and transmit an instruction to the parent device causing the parent device to perform a function as if the physical remote is actuated.
However in the same field of generating a remote control for multiple devices, Reeves teaches a universal remote control with automated setup where a camera obtain images of peripheral devices ([0025-0026]) with a hardware processor programmed ([0046])to: access images acquired by the outward-facing imaging system ([0027]); analyze the images to identify a physical remote associated with the parent device ([0028-0029] devices shown in Fig. 1B); access specifications of the physical remote; generate a virtual remote based at least partly on the specifications of the physical remote ([0032][0034]); cause the display to render the virtual remote (Fig. 3). 	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the virtual remote generation method as taught by McRae with the virtual remote generation method as taught by Reeves. This combination would provide a system which allows a user to control multiple electronic devices using a single virtual remote as taught by Reeves. Although the combination teaches the limitations as discussed above, and teach connecting the virtual remote with the parent device, they fail to teach causing the display to render a focus indicator, the focus indicator connecting the virtual remote with the parent device, such that the focus indicator identifies that the virtual remote is associated with the parent device.
However in the same field of creating an interface for the virtual reality system Lee teaches connecting the virtual remote with the parent device, they fail to teach causing the display to render a focus indicator, the focus indicator connecting the virtual remote with the parent device, such that the focus indicator identifies that the virtual remote is associated with the parent device (Fig. 13A-13C shows remote controller 1222 connects to peripheral devices where an arrow notifies a user as to which device the remote is pointed for a connection [00282-00284) by visually connecting the virtual remote rendered by the mixed reality display with at least one of (i) a real-world view of the parent device as seen by the user through the wearable system, or (ii) a real-world view of the physical remote as seen by the user through the wearable system([0139-0142][0149-0150] teach that virtual objects are generated by external devices in the external environment that is viewed through the light transmittable display 151).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the virtual remote generation method as taught by McRae with the virtual remote generation method as taught by Reeves and the method as taught by Lee. This combination would provide a system which allows a user to control multiple electronic devices using a single virtual remote as taught by Reeves.
Regarding claims 3 and 11, Reeves teaches wherein to identify the physical remote, the hardware processor is programmed to: analyze the images to recognize the physical remote using one or more computer vision algorithms comprising at least one of: a feature keypoint algorithm, a bag of words type search, or a neural network algorithm ([0026]).
Regarding claims 4 and 12, Reeves teaches wherein the hardware processor is configured to identify the physical remote based on a signal received by a sensor configured to communicate with the parent device ([0027-0028].
Regarding claims 8 and 16, Reeves teaches wherein a layout of virtual buttons is determined for the virtual remote and wherein the virtual buttons are associated with control elements of the physical remote (Fig. 3).
Regarding claim 22,  Lee teaches determine a type of the parent device ( the system will determine which peripheral device was selected by user  as shown in 13B-C); and vary a rendering location of the virtual remote in a volume of space seen by the user through the wearable system based, at least in part, on the type of the parent device ([0284-0285] teach a remote specific for the peripheral device selected will be generated for the user. It is reasonable that the size of the remote could change based on peripheral device and would therefore vary location in a volume of space).
Regarding claim 23, Lee teaches determine, based on imagery captured by the outward-facing imaging system ([0096-0098][0171-0175]) when the user makes a hand gesture to select the parent device or the physical remote; and render the virtual remote on the mixed reality (augmented reality)display in response to user selection of the parent device or the physical remote utilizing the hand gesture ([0284-0285].


Claims 5-7, 9, 13-15, 17  are rejected under 35 U.S.C. 103 as being unpatentable over McRae (US 2016/0165170) in view of Reeves (US 2012/0119888), Lee (US 2016/0328021) and further in view of Hildreth (US 2002/0041327).
Regarding claims 5 and 13 McRae in view of Reeves and Lee teach the limitations as discussed above but fail to teach wherein the virtual remote comprises a virtual button associated with an active volume of space.
However in the same field providing a virtual input device, Hildreth teaches wherein the virtual remote comprise a virtual button associated with an active volume of space (Fig. 11A shows control set up with button for selection which could launch applications, Fig. 15A shows how the buttons are volumes of space).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the virtual remote generation method as taught by McRae with the virtual remote generation method as taught by Reeves and the method as taught by Lee and the method of tracking user movement as taught by Hildreth. This combination would provide a system which allows a user to control multiple electronic devices using a single virtual remote as taught by Reeves.
Regarding claims 6 and 14, Hildreth teaches an active surface configured to track the user’s interaction with the virtual button (second box/ plane Fig. 15A), and a trigger surface for triggering a user interface action (first box/plane and border area Fig, 15A).
Regarding claims 7 and 15, Hildreth teaches wherein the virtual button further comprises a release surface([0148-0149] explain how the on/off logic of the first and second plane are related to pressing/jabbing or releasing a button).
Regarding claims 9 and 17 McRae in view of Reeves and Lee teach the limitations as discussed above but fail to teach wherein to identify an actuation of the virtual remote the hardware processor is configured to determine a velocity associated with a user interaction.
However in the same field providing a virtual input device, Hildreth teaches wherein to identify an actuation of the virtual remote the hardware processor is configured to determine a velocity associated with a user interaction ([0147-0150] teach how movement from a first plane to second plane will create the action of pressing a button or jabbing a button trough on/off logic based on recognizing a trigger even in the first plane and [0167] teaches that movement of the user is determined by velocity recognition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the virtual remote generation method as taught by McRae with the virtual remote generation method as taught by Reeves and the method as taught by Lee and the method of tracking user movement as taught by Hildreth. This combination would provide a system which allows a user to control multiple electronic devices using a single virtual remote as taught by Reeves.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. In the remarks submitted the applicant has argued the combination fails to teach the limitations of claims 2, 10, and 18. Specifically the Applicant has argued Lee fails to teach visually connecting the virtual remote rendered by the mixed reality display with at least one of (i) a real-world view of the parent device as seen by the user through the wearable system or (ii) a real-world view of the physical remote as seen by the user through the wearable system. The Examiner respectfully disagrees.
As expressed in prosecution and acknowledged by the Applicant on page 9 of the remarks, Lee teaches a wearable glass-type system that can present a virtual remote control used for controlling virtual objects of external devices. Lee also teaches that a user can identify which device the remote is pointing to because the display generates an arrow to distinguish a desired virtual object of external device from the others presented in the display system [0279-0285].  Lee teaches an external device may exist in an external environments and the user can view external environments through light-transmittable display unit 151, where the external device can communicate position to a controller in the wearable glass-type system to determine location and if the system should generate information of the external device [0139-0142]. Lee goes on to teach the wearable-glasses type system can be an augmented reality system [0149-0150]. Based on these teachings it is a reasonable interpretation that the images presented in Figs. 13B-C are images based on a augmented/mixed reality from a view of external devices in an external environment as seen by the user through light transmittable display unit 151.  Therefore it is obvious that arrow used to connect the virtual remote with the virtual object external device, is presented based on the real world view of the external environment as taught by Lee.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621